Case 3:21-cv-00165 Document1 Filed on 06/30/21 in TXSD Page 1 of 26

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

GALVESTON DIVISON
MICHAEL RUSSO,
Plaintiff
VS, CASE NO,
SPENCER BARNARD
Defendant PLAINTIFF DEMANDS A
TRIAL BY JURY

 

COMPLAINT AND DEMAND FOR JURY TRIAL
TO THE HONORABLE JUDGE OF SAID COURT:
The Plaintiff, Michael Russo, hereinafter referred to as Plaintiff, by and through his
undersigned counsel, sues the Defendant Spencer Barnard, hereinafter referred to as Defendant

and alleges:

JURISDICTION, VENUE AND PARTIES
GENERAL ALLEGATIONS

1, The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 (a)(1)
because the amount in controversy exceeds $75,000, exclusive of interest and costs,
and diversity of citizenship exists between the parties.

2. This is an action for damages based upon Gift, Conversion, Reformation, Promissory
Estoppel, Equitable Estoppel, Unjust Enrichment, Breach of Written/Express
Contract, Breach Of Oral and/or Contract Implied-In-Fact, Fraud, Fraud In The
Inducement, Fraudulent Misrepresentation, Negligent Misrepresentation,

Constructive Trust and/or Resulting ‘Trust.
Case 3:21-cv-00165 Document1 Filed on 06/30/21 in TXSD Page 2 of 26

- 3, Plaintiff Michael Russo, is a resident of the Friendswood, Galveston County, Texas
located within the Southern District of Texas.

4, Defendant Spencer Barnard is the proper defendant to this proceeding who is a
resident of Palm Beach, Florida, who may be served at his residence as follows:
Spencer Barnard
301 Via Linda
Palm Beach, Florida 33480

5. All matters conditions precedent to the filing and presentation of this claim have
been performed.

FACTUAL ALLEGATIONS

6. Plaintiff readopts, realleges and incorporates the allegations in paragraphs | through
5 as though alleged herein.

7. At all times relevant to these proceedings, Defendant Spencer Barnard was married
to Plaintiff Michael Russo’s sister, Stacey Barnard.

8, On and/or about December 2015, Defendant Spencer Barnard was a resident of the
State of Illinois.

9, Defendant Spencer Barnard requested Plaintiff Michael Russo and his family meet
with him in Illinois where Defendant Spencer Barnard was a resident for the purpose
of offering and extending Plaintiff Michael Russo employment with the Defendant
Spencer Barnard to assist with operations of his business(cs), personal investments,
and/or the creation of additional business(es), inclusive of but not limited to a
company named Featherstone.

10. Plaintiff Michael Russo enjoyed a relationship with Defendant Spencer Barnard by

way of kinship, personal and/or by way of employment.
Case 3:21-cv-00165 Document1 Filed on 06/30/21 in TXSD Page 3 of 26

li.

12.

13.

14,

15.

16.

Plaintiff Michael Russo relied upon and placed trust in the representations made by
Defendant Spencer Barnard to Plaintiff in one or more of the above referenced
relationships that had existed prior to and at the time of the events made the basis of
this complaint.

Plaintiff Michael Russo would further allege that there exists wide disparity between
economic wealth and/or knowledge of the persona! and business dealings to which
Plaintiff was to provide assistance with and for Defendant.

At such time, Plaintiff Michael Russo had a home, established legal practice in
and/or about Galveston, Harris and contiguous counties in Texas, and his children
were enrolled in school and participated in extra-curricular activities, among other
things.

Plaintiff Michael Russo accepted such employment offer of Defendant Spencer
Barnard.

In accord with such employment acceptance and promises made by Defendant
Spencer Barnard, Plaintiff Michael Russo suspended and/or reduced his legal
practice in Texas, sold his home and relocated his family to [linois.

Upon agreement and with knowledge of the acceptance and reliance upon the offer
of employment by Plaintiff Michael Russo and the expenses Plaintiff was going to
incur, that Plaintiff was going to have to sell his home and relocate his family, and/or
knowledge that Plaintiffs legal practice in Texas would cease and/or be reduced,
among other things, Defendant Spencer Barnard, conveyed and gifted the Plaintiff
Michael Russo a home located at 23047 Dublin Way, Frankfort, Ilincis 60423,
and/or in the alternative, as part of the consideration, payment, remuneration,

remittance and/or salary and/or as inducement for Plaintiff to relocate, reduce and/or
Case 3:21-cv-00165 Document1 Filed on 06/30/21 in TXSD Page 4 of 26

17.

18.

19.

20.

21.

suspend Plaintiffs legal practice in Texas, Defendant conveyed ownership,
possession, dominion and control of the above desoribed real property and home to
Plaintiff. In addition to the transfer of real property, as stated above, Plaintiff was to
be paid $10,000.00 a month.

Defendant Spencer Barnard purchased such real property and/or home on or about
February 2, 2016.

On or about February 9, 2016, Defendant Spencer Barnard gave, transferred,
delivered to and relinquished control, possession, dominion of such home and/or real
property to Plaintiff Michael Russo.

On or about February 9, 2016, Plaintiff Michael Russo accepted delivery of the gift
of such home and/or real property and in reliance upon such home being gifted to
him relocated his family to such home and/or real property and incurred expenses
and/or expended labor, time and effort and/or made improvement upon such home
and/or real property.

Subsequent to the gift and/or transfer of ownership and/or relinquishment of
possession, dominion and control of such home and/or real property by Defendant
Spencer Barnard to Plaintiff Michael Russo, Defendant Spencer Barnard relocated to
and established residence in Palm Beach County, Florida with his spouse, Stacey
Barnard.

At no time during and/or after such relocation to Florida by Defendant Spencer
Barnard was there any notification from Defendant Spencer Barnard that he was
going to terminate the employment of Plaintiff Michael Russo and/or that Defendant
Spencer Barnard claimed that he retained any ownership or other interest in the home

and/or real property above described.
Case 3:21-cv-00165 Document1 Filed on 06/30/21 in TXSD Page 5 of 26

22,

23.

24,

25,

26,

27.

28.

Unfortunately, Defendant Spencer Barnard and/or his spouse Stacey Barnard
allegedly experienced martial disharmony for which they have filed for divorce
and/or dissolution of their marriage, among other things, which is pending Palm
Beach, Florida.

On or about April 2019, Defendant Spencer Barnard issued and/or made threats to
and/or against Plaintiff Michael Russo and/or his family regarding employment,
compensation, housing, and/or physical among other things.

Subsequently, Defendant issued an apology and reassurance as to Plaintiff's
continued employment agreement.

Plaintiff Michael Russo continued to act for and/or on the behalf of Defendant
Spencer Barnard until on or about April 2019, when to Plaintiff's surprise, dismay
and/or detriment, Defendant Spencer Barnard represented that Defendant would not
honor employment agreement, would suspend payment of salary or remittance and
would revoke the real property part of the compensation agreement and/or gift to
Plaintiff for the time, labor effort and/or services provided in the past and/or into the
future.

Subsequently, Defendant made an offer to continue compensation, salary and/or
remittance to Plaintiff for past and/or future services through August 1, 2019 which
Plaintiff accepted and relied upon to his detriment.

Defendant has failed to pay for past services extended to him by Plaintiff and to
honor the agreement to pay for services through August 1, 2019,

In addition, Defendant allegedly has represented and has attempted to revoke and/or

rescind and/or claim ownership of the part of the compensation package and/or gift
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 6 of 26

29.

30,

31.

32,

33.

34.

of the above described home and/or real property to Plaintiff Michael Russo located
at 23047 Dublin Way, Frankfort, Tlinois 60423.
Subsequently, Plaintiff Michael Russo incurred additional expenses, and/or
expended time and labor, among other things, relocating back to Houston and/or
Galveston County, Texas as a proximate result of the breach of contract, material
representations and/or conduct on part of Defendant.
COUNT 1- GIFT

Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6 - 29.
In exchange for relocation to Illinois and for services to be performed, Defendant
Spencer Barnard made a gift and conveyance of a home and/or real property to
Plaintiff Michael Russo located at 23047 Dublin Way, Frankfort, Iinois 60423.
Plaintiff Michael Russo accepted such gift of the above described home and real
property and relied on such gift of the home and real property from Defendant
Spencer Barnard and undertook efforts to make improvements and/or modifications
upon receipt of such gift.
Plaintiff Michael Russo accepted such gift, relied to his detriment upon such being
made and expended labor, effort and expense to and/or upon such home and/or real
property and the conduct of Defendant regarding rescission or revocation of
ownership and denial of compensation proximately resulted in Plaintiff Michael
Russo suffering damages about which he now complains.

COUNT 2 - CONVERSION

Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above

referenced in paragraphs 6 - 33.
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 7 of 26

35.

36.

37,

38.

39.

Pleading further, in addition to and/or in the alternative, by and through his actions,
representations and/or conduct, Defendant Spencer Barnard has permanently and/or
indefinitely, deprived Plaintiff Michael Russo of the above described home, teal
property, access to such property, reasonable enjoyment and/or use and/or access of
such home and real property and/or the value associated with the use, profit and/or
rental values associated with such home and/or real property and has failed to pay for
compensation for services provided.

Pleading further and/or in addition, as a proximate result of such actions, conduct
and/or representations of Defendant Spencer Barnard, such Defendant has converted
such home and/or real property to his own, including but not limited to
improvements, proximately resulting in Plaintiff Michael Russo suffering damages
about which he now complains.

Pleading further, in addition to and/or in the alternative, Plaintiff Michael Russo
would show that Defendant Spencer Barnard has converted to his own the time,
labor and effort of Plaintiff Michael Russo without payment of salary, compensation
or remittance owed, in the past and/or in the future all to the damage Plaintiff
Michael Russo for which he now complains.

The Defendant Spencer Barnard by and through his actions and/or conduct, has
converted to his own the benefits above described, materially breaching the
Agreement(s) by and between Defendant and Plaintiff Michael Russo.

As a proximate result of such actions, conduct, promises and/or representations by
Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about
which he now complains.

COUNT 3 - REFORMATION
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 8 of 26

40,

41.

42,

43,

44,

45.

46.

Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6- 39.

Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard
gifted, conveyed, delivered and/or transferred exclusive dominion and control over
the above described home and real property to Plaintiff Michael Russo.

However, to the surprise, dismay and detriment of the Plaintiff Michael Russo, the
Defendant Spencer Barnard allegedly failed to cause Plaintiff Michael Russo’s name
to be listed upon the deed to the above described home and/or real property to the
detriment of Plaintiff Michael Russo.

Plaintiff Michael Russo would show, among other things, that Defendant Spencer
Barnard is attempting to deny that the delivery of the gift of the home and/or real
property to Plaintiff Michael Russo by him did not occur because he never conveyed
and/or changed the name of the owner on the deed and/or title to the above described
home and/or real property.

Plaintiff Michael Russo would show that demonstration of the Defendant Spencer
Barnard’s unconditional donative intent and/or the parting of possession, dominion
and control of the above described home and/or real property is demonstrative of the
intent to give and transfer ownership regardless of title transfer and/or conveyance.

Since Defendant Spencer Barnard failed to list the name of Plaintiff Michael Russo
upon the title to the above described home and/or real property, such Defendant is
acting in a manner or conduct contrary to the gift and/or promise made by him to
Plaintiff Michael Russo.

Plaintiff Michael Russo alleges that it is, therefore, inequitable for Defendant

Spencer Barnard to have his name to be listed upon the deed and/or title to such
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 9 of 26

47.

48.

49,

50.

51.

52.

home and/or real property verse that of the name of Plaintiff Michael Russo and the
title and/or deed should be reformed to reflect the correct ownership of the home
and/or real property upon such deed and/or title.
As a proximate result of such actions, conduct, promises and/or representations by
Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about
which he now complains.

COUNT 4 - PROMISSORY ESTOPPEL
Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6 - 47.
Pleading further, in addition to and/or in the alternative, Plaintiff Michael Russo
detrimentally relied upon the material representations of fact concerning donative
intent, the transfer and/or relinquishment of ownership, possession, dominion and
control of the real property above described by Defendant Spencer Barnard to and/or
in favor of Plaintiff Michael Russo.
Pleading further, in addition to and/or in the alternative, Plaintiff Michael Russo
detrimentally relied upon the material representations of fact concerning
employment, compensation, remuneration of Defendant Spencer Barnard and
provided time, service, labor for which such payment compensation, remuneration
has been denied by Defendant Spencer Barnard.
The Defendant Spencer Barnard should have reasonably expected that the promise(s)
were made to Plaintiff Michael Russo to induce reliance.
Plaintiff Michael Russo acted in reliance upon such promise(s) of Defendant

Spencer Barnard.
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 10 of 26

53,

54.

35.

56.

57.

58.

59.

Defendant Spencer Barnard has acted in a manner contrary to representation of
material fact upon which Plaintiff Michael Russo relied to his detriment, depriving
Plaintiff Michael Russo of ownership, possession, dominion and/or control of the
above-described real property and home and/or the value thereof.
Defendant Spencer Barnard has acted in a manner contrary to representation of
material fact upon which Plaintiff Michael Russo relied to his detriment, depriving
Plaintiff Michael Russo of payment of salary, compensation, remuneration or
remittance.
Injustice can only be avoided by enforcement of the promise(s).
As a proximate result of such actions, conduct, promises and/or representations by
Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about
which he now complains.

COUNT 5 - EQUITABLE ESTOPPEL
Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6 - 56.
Pleading further, in addition to and/or in the alternative, Plaintiff Michael Russo
detrimentally relied upon the material representations of fact concerning donative
intent, the transfer and/or relinquishment of ownership, possession, dominion and
control of the real property above described by Defendant Spencer Barnard to and/or
in favor of Plaintiff Michael Russo.
Defendant Spencer Barnard breached such agreement(s) and/or changed his position
to deprive Plaintiff Michael Russo of ownership, possession, dominion and control

of the real property above described.

10
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 11 of 26

60.

61,

62,

63.

64.

65,

Pleading further, in addition to and/or in the alternative, Plaintiff Michael Russo
detrimentally relied upon the material representations of fact concerning
employment, compensation, remuneration, remittance, salary of Defendant Spencer
Barnard and provided time, service, labor for which such payment compensation,
remuneration has been denied by Defendant Spencer Barnard.
Defendant Spencer Barnard breached such agreement(s) and/or changed his position
to deprive Plaintiff Michael Russo of employment, payment compensation,
remuneration, remittance, and salary after Plaintiff Michael Russo performed and/or
provided time, service and labor to Defendant Spencer Barnard.
As a proximate result of such actions, conduct, promises and/or representations by
Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about
which he now complains.

COUNT 6 - UNJUST ENRICHMENT
Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6 - 62.
Pleading further, in addition to and/or in the alternative, Plaintiff Michael Russo
conferred a benefit upon the above-described real property and home that Defendant
Spencer Barnard, by and through his actions, conduct and representations has taken
from Plaintiff,
Plaintiff Michael Russo furnished time, labor, services, effort, materials, furnishings
and appliances and made improvements, among other things, to and/or upon the
above-described real property and home enhancing the value of such real property

and value.

i]
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 12 of 26

66. Defendant Spencer Barnard had knowledge of the benefits conferred by Plaintiff

Michael Russo, inclusive of but not limited to the time, labor service, effort,

materials, furnishings and appliances and improvements, among other things, upon

the above-described real property and home.

67, The reasonable value of said time, labor, service, effort, materials, furnishings and

appliances and improvements, among other things, is far greater than the value of the

real property and home when Defendant Spencer Barnard, gave to and/or

relinquished possession, dominion and control of such real property and home to

Plaintiff Michael Russo.

68. Defendant Spencer Barnard voluntarily accepted and retained benefits of the Plaintiff

Michael Russo’s expenditure of time, labor, service, effort, materials, furnishings

and appliances and improvements, among other things without being required to pay

for the value of such time, labor, service, effort, materials, furnishings and appliances

and improvements.

69. Pleading further, in addition to and/or in the alternative, Plaintiff Michael Russo

furnished Defendant Spencer Barnard, time, labor, service and effort in the

performance of employment and/or at the request of Defendant Spencer Barnard

upon the reasonable expectation that Defendant Spencer Barnard would pay to

Plaintiff Michael Russo, a salary, wage, remuneration and/or remittance.

70. These benefits were conferred upon Defendant Spencer Barnard who had knowledge
thereof.
71, The reasonable value of such time, labor service, and effort was voluntarily accepted

and retained by Defendant Spencer Barnard.

12
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 13 of 26

72. Defendant Spencer Barnard will be unjustly enriched if he is allowed to inequitably

retain the above described benefits that proximately resulted from the time, labor,

service, effort, and materials and improvements expended by Plaintiff Michael Russo

without Defendant Spencer Barnard being required to for the value of such time,

labor service and materials.

73. As a direct and proximate result of Defendant Spencer Barnard’s refusal to pay

Plaintiff for the fair market values for the value of the time, labor service, effort,

materials and appliances and improvements provided by Plaintiff Michael Russo,

Defendant Spencer Barnard has been unjustly enriched at the expense and to the

detriment of Plaintiff Michael Russo.

74. Asa proximate result of such actions, conduct, promises and/or representations by

Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about

which he now complains.

COUNT 7 - BREACH OF WRITTEN/EXPRESS CONTRACT

75. Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above

referenced in paragraphs 6 - 74.

76, Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,

entered into a written and/or express contract with Plaintiff Michael Russo in regard

to the relinquishment of ownership, dominion, possession and control of the above-

described real property and home by Defendant Spencer Barnard to and/or in favor

of Plaintiff Michael Russo.

77. At all times material hereto, Plaintiff Michael Russo relied and performed upon the

representations and terms of the contract and/or agreement made by and between

Defendant Spencer Barnard and Plaintiff.

i3
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 14 of 26

78.

79,

80.

81.

82.

83,

84.

85.

Defendant breached the Contract, and the breach is material.

As a direct and proximate result of the breach of contract, Plaintiff was caused to
suffer damages about which he now complains.

Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
entered into a written and/or express contract with Plaintiff Michael Russo in regard
to payment of salary, compensation, remuneration and/or remittance for the
expenditure, time, service, effort and labor.

At all times material hereto, Plaintiff Michael Russo relied and performed upon the
representations and terms of the contract and/or agreement made by and between
Defendant Spencer Barnard and Plaintiff.

Defendant breached the Contract(s), and the breach(es) is/are material.

As a proximate result of such actions, conduct, promises and/or representations by
Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about
which he now complains.

COUNT 8 - BREACH OF ORAL AND/OR CONTRACT IMPLIED IN FACT
Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6 - 83.

Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
entered into an oral and/or contract implied-in-fact with Plaintiff Michael Russo in
regard to the relinquishment of ownership, dominion, possession and control of the
above-described real property and home by Defendant Spencer Barnard to and/or in

favor of Plaintiff Michael Russo.

14
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 15 of 26

86.

87,

88.

89,

90.

91,

92.

93.

94,

At all times material hereto, Plaintiff Michael Russo relied and performed upon the
representations and terms of the contract and/or agreement made by and between
Defendant Spencer Barnard and Plaintiff.
Defendant breached the Contract, and the breach is material.
As a direct and proximate result of the breach of contract, Plaintiff was caused to
suffer damages about which he now complains.
Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
entered into an oral and/or contract implied-in-fact with Plaintiff Michael Russo in
regard to payment of salary, compensation, remuneration and/or remittance for the
expenditure, time, service, effort and labor.
At all times material hereto, Plaintiff Michael Russo relied and performed upon the
representations and terms of the contract and/or agreement made by and between
Defendant Spencer Barnard and Plaintiff.
Defendant breached the Contract(s), and the breach(es) is/are material.
As a proximate result of such actions, conduct, promises and/or representations by
Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about
which he now complains.

COUNT 9 - FRAUD
Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6 - 92.
Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
made false statements or representations of material fact to Plaintiff Michael Russo

in regard to the relinquishment of ownership, dominion, possession and control of

15
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 16 of 26

95.

96.

97.

98,

99.

100.

101.

102.

the above-described real property and home by Defendant Spencer Barnard to and/or
in favor of Plaintiff Michael Russo,

Defendant Spencer Barnard knew and deliberately made material representation(s) or
statements to Plaintiff Michael Russo that were false.

Defendant Spencer Barnard made such material representation(s) or statements with
the intent that Plaintiff Michael Russo would act upon such statement(s) or
representations.

Plaintiff Michael Russo acted in reliance upon the representation of Defendant
Spencer Barnard to his detriment.

As a proximate result of the Plaintiff Michael Russo’s reliance on the Defendant
Spencer Barnard’s fraudulent statement(s) or representation(s), Plaintiff has suffered
damaged about which he now claims.

Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
made false statements or representations of material fact to Plaintiff Michael Russo
concerning employment, payment of salary, compensation, remuneration and/or
remittance for the expenditure, time, service, effort and labor.

Defendant Spencer Barnard knew and deliberately made material representation(s) or
statements to Plaintiff Michael Russo that were false.

Defendant Spencer Barnard made such material representation(s) or statements with
the intent that Plaintiff Michael Russo would act upon such statement(s) or
representations.

Plaintiff Michael Russo acted in reliance upon the representation of Defendant

Spencer Barnard to his detriment.

16
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 17 of 26

103. As a proximate result of such actions, conduct, promises and/or representations by

Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about

which he now complains.

COUNT 10 - FRAUD IN THE INDUCEMENT

104, Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above

referenced in paragraphs 6 - 103.

105. Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,

made representations to Plaintiff Michael Russo in regard to the relinquishment of

ownership, dominion, possession and control of the above-described real property

and home by Defendant Spencer Barnard to and/or in favor of Plaintiff Michael

Russo,

106. Defendant Spencer Barnard made material representation(s) which were false and

made with the intent to induce Plaintiff Michael Russo to rely and act upon such

representations.

107. The representation(s) were false and Defendant Spencer Barnard has taken and/or

converted ownership, dominion, possession and control of the above described real

property and home from Plaintiff Michael Russo and/or in the alternative, has held

such above described real property and home from Plaintiff.

108. The representations were material because Plaintiff Michael Russo detrimentally

relied and acted upon such representations, relocating his family and himself from

Texas to Illinois, and assumed ownership, dominion, possession and control of the

above-described real property and home and made improvements to same and

reduced and/or ceased his practice of law in Texas.

17
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 18 of 26

109.

110,

111.

112.

113.

114.

115.

116.

Neither Plaintiff Michael Russo nor a reasonable person would have agreed to and/or
act in such manner if the Defendant had not made the false misrepresentation.

When the Defendant Spencer Barnard made the statement(s) to the Plaintiff Michael
Russo, Defendant knew such statement(s) was/were false and were made knowing
that Plaintiff did not know whether the statement was true or false.

When the Defendant Spencer Barnard made the false statemeni(s), the Defendant's
intent was to induce the Plaintiff Michael Russo to act and/or detrimentally rely upon
such representations.

The Plaintiff Michael Russo did not otherwise know or suspect the material
misrepresentation(s) or statement(s) to be false.

As a proximate result of the Plaintiff Michael Russo’s reliance on the Defendant
Spencer Barnard's misrepresentation(s), Plaintiff has suffered damaged about which
he now claims.

Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
made representations to Plaintiff Michael Russo concerning employment, payment
of salary, compensation, remuneration and/or remittance for the expenditure, time,
service, effort and labor.

Defendant Spencer Barnard made material representation(s) which were false and
made with the intent to induce Plaintiff Michael Russo to rely and act upon such
representations.

Defendant Spencer Barnard representations were false because Defendant Spencer
Barnard has taken and/or converted the value of the time, labor, service and/or effort
of Plaintiff Michael Russo without paying for his salary, compensation,

remuneration and/or remittance.

18
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 19 of 26

117.

118.

119.

120.

121.

122.

123.

124.

The representations were material because Plaintiff Michael Russo detrimentally
relied and acted upon such representations, expending time, labor, service and/or
effort for and on behalf of Defendant Spencer Barnard.
Neither Plaintiff Michael Russo, nor a reasonable person would have agreed to
perform or act in such manner if the Defendant had not made the false
misrepresentation.
When the Defendant Spencer Barnard made the statement(s) to the Plaintiff Michael
Russo, Defendant knew such statement(s) was/were false and were made knowing
that Plaintiff did not know whether the statement was true or false.
When the Defendant Spencer Barnard made the false statement(s), the Defendant's
intent was to induce the Plaintiff Michae! Russo to act and/or detrimentally rely upon
such representations,
The Plaintiff Michael Russo did not otherwise know or suspect the material
misvepresentation(s) or statement(s) to be false.
As a proximate result of the Plaintiff Michael Russo’s reliance on the Defendant
Spencer Barnard's misrepresentation{s|, Plaintiff has suffered damaged about which
he now claims.

COUNT 11 - FRAUDULENT MISREPRESENTATION
Plaintiff Michac! Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6 - 122.
Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
made representations to Plaintiff Michael Russo in regard to the relinquishment of

ownership, dominion, possession and control of the above-described real property

19
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 20 of 26

125.

126.

127.

128,

129.

130.

and home by Defendant Spencer Barnard to and/or in favor of Plaintiff Michael
Russo,

Defendant Spencer Barnard made material representations which were false because
Defendant Spencer Barnard has denied and or taken and/or converted ownership,
dominion, possession and control of the above-described real property and home
from Plaintiff Michael Russo.

The representations were material because Plaintiff Michael Russo detrimentally
relied and acted upon such representations, relocating his family and himself from
Texas to Illinois, and assumed ownership, dominion, possession and control of the
above-described real property and home and made improvements fo same.

Neither Plaintiff Michael Russo nor a reasonable person would have agreed to and/or
act in such manner if the Defendant had not made the false misrepresentation.

When the Defendant Spencer Barnard made the material representations and
statement(s) to the Plaintiff Michael Russo, Defendant knew such material
representations and statement(s) was/were false and were made knowing that
Plaintiff did not know whether the material representations and statement(s) was true
or false.

When the Defendant Spencer Barnard made the false statement(s), the Defendant's
intent was to induce the Plaintiff Michael Russo to act and/or detrimentally rely upon
such representations.

The Plaintiff Michael Russo did not otherwise know or suspect the material

niisrepresentation(s) or statement(s) to be false.

20
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 21 of 26

[31.

132.

~ 133,

134.

135.

136.

137.

As a proximate result of the Plaintiff Michael Russo’s reliance on the Defendant
Spencer Barnard's material misrepresentation(s), Plaintiff has suffered damaged
about which he now claims.

Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
made material representations to Plaintiff Michael Russo concerning employment,
payment of salary, compensation, remuneration and/or remittance for the
expenditure, time, service, effort and labor.

Defendant Spencer Barnard made material representations which were false because
Defendant Spencer Barnard has taken and/or converted the value of the time, labor,
service and/or effort of Plaintiff Michael Russo without paying for his salary,
compensation, remuneration and/or remittance.

The representations were material because Plaintiff Michael Russo detrimentally
relied and acted upon such representations, expending time, labor, service and/or
effort for and on behalf of Defendant Spencer Barnard.

Neither Plaintiff Michael Russo, nor a reasonable person would have agreed to
perform or act in such manner if the Defendant had not made the false
misrepresentation,

When the Defendant Spencer Barnard made the statement(s) to the Plaintiff Michael
Russo, Defendant knew such statement(s) was/were false and were made knowing
that Plaintiff did not know whether the statement was true or false.

When the Defendant Spencer Barnard made the false material
representations/statement(s), upon which the Plaintiff Michael Russo acted and/or

detrimentally relied upon.

21
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 22 of 26

138,

139.

140.

141.

142.

143.

144,

145.

146.

The Plaintiff Michael Russo did not otherwise know or suspect the material
misrepresentation(s) or statement(s) to be false.
As a proximate result of the Plaintiff Michael Russo’s reliance on the Defendant
Spencer Barnard's material misrepresentation(s), Plaintiff has suffered damaged
about which he now claims.

COUNT 12 - NEGLIGENT MISREPRESENTATION
Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6 - 139.
Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
made representations to Plaintiff Michael Russo in regard to the relinquishment of
ownership, dominion, possession and control of the above-described real property
and home by Defendant Spencer Barnard to and/or in favor of Plaintiff Michael
Russo.
Defendant Spencer Barnard made representation(s) or statement(s) of material fact
that he believed to be true but which were in fact false.
Defendant Spencer Barnard was negligent in making the material representation(s)
or statement(s) because he should have known that such material representation(s) or
statement(s) were false.
The Defendant Spencer Barnard intended to induce Plaintiff Michael Russo to rely
upon the material representations or statements.
The Plaintiff Michael Russo justifiably relied upon such material statement(s) and/or
representation(s).
As a proximate result of such justifiable reliance, the Plaintiff Michael Russo’s has

suffered damaged about which he now claims.

22
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 23 of 26

147,

148,

149,

150.

151,

152.

153,

154.

Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
made material representations to Plaintiff Michael Russo concerning employment,
payment of salary, compensation, remuneration and/or remittance for the
expenditure, time, service, effort and labor.
Defendant Spencer Barnard made representation(s) or statement(s) of material fact
that he believed to be true but which were in fact false.
Defendant Spencer Barnard was negligent in making the material representation(s)
or statement(s) because he should have known that such material representation(s) or
statement(s) were false.
The Defendant Spencer Barnard intended to induce Plaintiff Michael Russo to rely
upon the material representations or statements.
The Plaintiff Michael Russo justifiably relied upon such material statement(s) and/or
representation(s).
As a proximate result of such justifiable reliance, the Plaintiff Michael Russo’s has
suffered damaged about which he now claims.

COUNT 13 - CONSTRUCTIVE TRUST
Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above
referenced in paragraphs 6 - 152.
Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,
action, conduct, material misrepresentations, and/or fraudulent behavior, Plaintiff
Michael Russo has been and is currently being deprived of the ownership,
possession, dominion and control of the real property and home above described

and/or the value of such real property and home, and in equity and/or good

23
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 24 of 26

conscience should be allowed to retain ownership, possession, dominion and/or

control of such real property and/or home and/or the value of same.

155. Asa proximate result of such actions, conduct, promises and/or representations by

Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about

which he now complains.

COUNT 14 - RESULTING TRUST

156. Plaintiff Michael Russo adopts, incorporates and re-alleges the allegations above

referenced in paragraphs 6 - 155.

157. Pleading further, in addition to and/or in the alternative, Defendant Spencer Barnard,

action, conduct, material misrepresentations, and/or fraudulent behavior, Plaintiff

Michael Russo has been and is currently being deprived of the ownership,

possession, dominion and control of the real property and home above described

and/or the value of such real property and home, and in equity and/or good

conscience should be allowed to retain ownership, possession, dominion and/or

control of such real property and/or home and/or the value of same.

158. Defendant Spencer Barnard has failed and/or refuses to execute and deliver a deed

for the above-described real property and home and/or provide the value thereof to

Plaintiff Michael Russo.

159. Plaintiff Michael Russo would show that based upon material representations that

were made, detrimental reliance upon such representations, time, effort, labor and

services provided and/or expenses incurred and/or fraudulent conduct among other

things, Defendant Spencer Barnard should be obligated in equity to hold legal title to

the above referenced real property and home for the benefit of Plaintiff.

24
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 25 of 26

160. As a proximate result of such actions, conduct, promises and/or representations by

Defendant Spencer Barnard, Plaintiff Michael Russo has suffered damages about

which he now complains.

DAMAGES

161. Asa direct and proximate result of the above and foregoing, has suffered personal

and/or economic losses in the past and in all reasonable probability, Plaintiff will

suffer continued economic losses into the future in excess of $75,000.00 and/or a

sum far in excess of minimum the jurisdictional limits of the Court .

162. WHERFORE PREMISES CONSIDERED, Plaintiff Michael Russo demands

judgment against Defendant Spencer Barnard for actual damages in excess of

$75,000.00; costs of court; attorney’s fees and costs; expert witness fees;

compensatory damages; prejudgment and post judgment interest; the title to the

property be reformed in favor of Plaintiff; and/or in the alternative, that the property

be sold at auction, with the proceeds to the Plaintiff; and/or in the alternative, the

value associated with such real property and home, its loss of use, and improvements

be awarded to Plaintiff; in addition to and/or in the alternative, a declaration that

Defendant Spencer Barnard holds the above described real property and home as

constructive trustee for the benefit of Plaintiff Michael Russo; a declaration that

Defendant does not own or possess any interest in the above described real property

and home; ordering the conveyance of the above described real property and home

from Defendant to Plaintiff, free and clear of any and all interests, liens and claims;

an amount of money to compensate Plaintiff for services provided and for payment

agreed upon; and, any such other and further relief to which the Plaintiff may show

25
Case 3:21-cv-00165 Document 1 Filed on 06/30/21 in TXSD Page 26 of 26

himself to be justly entitled and/or that this Court deems just and proper. Plaintiff

demands a trial by jury of all issues so triable.

Respectfully submitted,

TYLKA LAW CENTER, P.C.

By: /s/Lawrence M. Tylka
Lawrence M. Tylka

TB# 20359800

Federal Bar No.: 285

1104 East Main (FM 518)
League City, Texas 77573

(281) 557-1500telephone

(281) 557-1510 telecopier
ATTORNEY FOR PLAINTIFF

26
